                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION



SCIELINDA MUSTEEN                                                               PLAINTIFF

v.                                    Case No. 5:18-CV-5083

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                                  DEFENDANT



                                              ORDER

       The Court has received proposed findings and recommendations (Doc. 13) from United

States Magistrate Judge Erin L. Wiedemann. There have been no objections. After careful review,

the Court concludes that the findings and recommendations should be, and hereby are, approved

and adopted as this Court’s findings in all respects in their entirety.

       IT IS THEREFORE ORDERED that the Unopposed Motion to Remand (Doc. 12) is

GRANTED. Judgment will be entered accordingly.

       IT IS SO ORDERED this 11th day of October, 2018.



                                               /s/P. K. Holmes, III
                                               P. K. HOLMES, III
                                               CHIEF U.S. DISTRICT JUDGE
